Title: From Thomas Jefferson to United States Senate, 19 February 1808
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States 
                     
                        Feb. 19. 1808.
                  
                        
                        I nominate William Hull now Governor of the territory of Michigan, whose commission will expire on the 1st. day of March ensuing to be reappointed Governor of that territory.
                     
                     
                        Reuben Atwater of Vermont to be Secretary of the territory of Michigan.
                     
                     
                        the same Reuben Atwater to be Collector of the District of Detroit & Inspector of revenue for the port of Detroit.
                     
                     
                        Robert Williams now Governor of the Missisipi territory, whose commission will expire on the 1st. day of March ensuing to be reappointed Governor of that territory.
                     
                     
                        Jonathan Laurence of South Carolina to be Collector of the district of Beaufort in South Carolina, and Inspector of revenue for the port of Beaufort.
                     
                        Venables Bond of Georgia to be Collector of the district & Inspector of the revenue for the port of Hardwicke in Georgia.
                     
                     
                        William Gazzam of Pensylvania to be Surveyor of the port of Pittsburg.
                     
                     
                        William Pinckney of Maryland to be Minister Plenipotentiary of the United States at the court of London.
                     
                     
                        Thomas H. Storm of New York to be Commercial Agent of the United States at Genoa.
                     
                     
                        Moreau de Lisle of Orleans to be one of the judges of the territory of Orleans on the resignation of William Sprigg.
                     
                     
                        Philip Grymes of Virginia to be attorney for the US. in the territory of Orleans.
                     
                        
                        Th: Jefferson 
                     
                        
                     
                    